Defendant, upon conviction, was sentenced to pay a fine of $301 for maliciously and wantonly *Page 511 
injuring and defacing a church building. The record contains nine bills of exception, but they are of no value to defendant, even if they possessed merit, which they do not, for the reason that defendant has not placed himself in position to obtain relief by filing and pressing a motion for a new trial in the district court. This is defendant's situation, because article 559 of the Code of Criminal Procedure provides that:
"No new trial can be granted on appeal unless a motion for same has been made and refused in the lower court; provided that an appeal may be taken from the sentence imposed by a City Court to the District Court, though neither a motion for a new trial nor in arrest of judgment had been filed in the lower court."
The purpose of the article is to require the defendant to exhaust his recourses in the trial court by submitting for review the rulings there made, many of which, of necessity, were hastily made, before appealing to this court. It may be said, for what it is worth, that the record presents for review no motion in arrest of judgment, which may be said logically to follow, rather than precede, a motion for a new trial, and hence it is unnecessary to determine whether, if the record presented a motion in arrest for review, it could be passed upon, notwithstanding the failure to file and press a motion for a new trial.
As defendant has not placed himself in position to obtain a new trial on the bills presented, the appeal should be dismissed.
The appeal is dismissed.
O'NIELL, C.J., absent. *Page 512